As filed with the Securities and Exchange Commission on June 16, 2011 Securities Act File No. 333-46479 Investment Company File No. 811-08659 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 18 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 20 [X] (Check appropriate box or boxes) The Henssler Funds, Inc. (Exact Name of Registrant as Specified in Charter) 3735 Cherokee Street Kennesaw, Georgia 30144 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code:(800) 936-3863 Gene W. Henssler, Ph.D. Henssler Asset Management, LLC 3735 Cherokee Street Kennesaw, Georgia 30144 (Name and Address of Agent for Service) Copy to:Reinaldo Pascual, Esq. Paul, Hastings, Janofsky & Walker LLP 600 Peachtree Street, N.E., Suite 2400 Atlanta, Georgia 30308 It is proposed that this filing will become effective: (check appropriate box) [X] immediately upon filing pursuant to paragraph(b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph(a) (1) [] on (date) pursuant to paragraph(a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 18 to the Registration Statement on Form N-1A (the “Registration Statement”) of The Henssler Funds, Inc. (the “Company”) hereby incorporates Parts A, B and C from the Registration Statement for The Henssler Equity Fund, a series of the Company, filed in Post-Effective Amendment No. 17 on June 8, 2011, pursuant to paragraph (b) of Rule 485 of the Securities Act of 1933, as amended.This Post-Effective Amendment No. 18 to the Registration Statement is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in Post-Effective Amendment No. 17 to the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 18 to the Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Kennesaw and State of Georgia, on the 16th day of June, 2011. THE HENSSLER FUNDS, INC. By: /s/ Gene W. Henssler Gene W. Henssler, Ph.D. President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 18 to the Registration Statement has been signed below by the following persons in the capacities stated and on the dates indicated. SIGNATURE CAPACITY DATE /s/ Gene W. Henssler Director and President June 16, 2011 Gene W. Henssler, Ph.D. * Director and Treasurer June 16, 2011 Patricia T. Henssler (Principal Accounting Officer) * Director June 16, 2011 David O’Brien * Director June 16, 2011 Joseph Owen * Director June 16, 2011 Robert E. Nickels * By: /s/ Gene W. Henssler Gene W. Henssler, Ph.D. Attorney-In-Fact, pursuant to Power of Attorney EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Scheme Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
